

116 SRES 562 ATS: Designating March 25, 2020, as “National Cerebral Palsy Awareness Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 562IN THE SENATE OF THE UNITED STATESMay 6, 2020Mrs. Loeffler (for herself, Mr. Casey, and Ms. Hassan) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 25, 2020, as National Cerebral Palsy Awareness Day.Whereas cerebral palsy is a group of permanent disorders that impact movement and posture and is attributed to nonprogressive disturbances that occur in the developing brain;Whereas cerebral palsy, the most common motor disability in children, is caused by damage to 1 or more specific areas of the developing brain, which usually occurs during fetal development before, during, or after birth;Whereas the majority of children who have cerebral palsy are born with the condition, but it may be undetected for months or years;Whereas 75 percent of individuals with cerebral palsy also have 1 or more developmental disabilities, including epilepsy, an intellectual disability, autism, a visual impairment, or blindness;Whereas, according to information published by the Centers for Disease Control and Prevention—(1)the prevalence of cerebral palsy is not changing over time; and(2)an estimated 1 in 323 children has cerebral palsy;Whereas approximately 1,000,000 individuals in the United States are affected by cerebral palsy;Whereas, although there is no cure for cerebral palsy, treatment often improves the capabilities of a child with the condition;Whereas scientists and researchers are hopeful for breakthroughs in cerebral palsy research;Whereas researchers across the United States conduct important studies involving cerebral palsy; andWhereas the Senate can raise awareness of cerebral palsy for the public and within the medical community: Now, therefore, be itThat the Senate—(1)designates March 25, 2020, as National Cerebral Palsy Awareness Day; and(2)encourages each individual in the United States to become better informed about and aware of cerebral palsy.